UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT

                                           ____________

                                        No. 98-51132
                                   USDC No. A-97-CA-606-JN
                                        ____________

               VENCOR HOSPITALS TEXAS, LTD., d/b/a
               VENCOR HOSPITAL-HOUSTON,

                                               Plaintiff-Appellant,

               versus

               STANDARD LIFE AND ACCIDENT INSURANCE COMPANY,

                                               Defendant-Appellee.


                           Appeal from the United States District Court
                                for the Western District of Texas


                                      DECEMBER 23, 1999

Before JOLLY, EMILIO M. GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Plaintiff-appellant Vencor Hospitals Inc. appeals the decision of the district court granting

summary judgment in favor of defendants-appellees Standard Life and Accident Insurance Co.
(“Standard Life”). We review a court’s grant of summary judgment de novo, applying the same

standard as the district court. See Freeman v. County of Bexar, 142 F.3d 848, 850 (5th Cir. 1998).

Summary judgment is appropriate if the record discloses that “there is no genuine issue of material

fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

       We have carefully reviewed the parties’ briefs and the relevant portions of the record. For

the reasons stated by the district court in its well-reasoned order filed on October 7, 1998, we

AFFIRM the Final Judgment entered by the district court on October 26, 1998, which granted


   *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
summary judgment in favor of Standard Life.

AFFIRMED.




                                              -2-